             Case 1:20-cv-09716-JPO Document 25 Filed 07/06/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICTOF NEW YORK
                                                        x
                                                            ECF CASE
HEBA ABDELAAL,

                       Plaintitl
                                                            No.: I :20-cv-09716


THE CITY OF NEW YORK, OFFICE OF THE,
BRONX DISTRICTATTORNEY, DARCEL D.
CLARK, INDIVIDUALLY AND IN HER
OFFICIAL CAPACIry AS AN EMPLOYEE OF
THE DEFENDANTOF THE CITY OF NEW
YORK, AND BRONX COUNTY, Jointly and
Sevelally,

                       Defendants.
                                                        X


                         STIPULATION AND ORDER GOVERNING
                      THE TREATMENT OF CONFIDENTIAL MATERIAL

         IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Heba Abdelaal

 and Defendants The City of New York, Office of the Bronx District Attomey, Darcel D. Clark,

 Individually and in Her Official Capacity As An Employee of the Delendant City of New York,

 and The City of New York, slWa, Bronx County ("Def endants") and collectively (the "Parties")

 through their respectiv'e counsel, that this Stipulation and Order govems the use and handling of

 documents, exhibits, deposition testimony, video and audio tapes and other information and

 documentation, including all copies, excetpts and summaries thereof (collectively, "Material"),

produced by any Parly to another Party in connection with the above-captioned lawsuit (the

 "Action"). Any Party may designate as "Confidential" any Material which it                produces in

 response    to document   requests or interrogatories served in this proceeding, or other discovery

 obligations herein, when such Party       in good faith    believes the Material contains sensitive

 personal, flnancial, rnedical, commercial, security or sat'ety inlbnnatiorr, or contains inlounation

 that is r-ron-public, proprietary or constitutes a tradc secrct rclatin-u to sttch Par1y. rvhich u'ould
             Case 1:20-cv-09716-JPO Document 25 Filed 07/06/21 Page 2 of 8




cause a financial hardsliip          for the producer of the infon-nation or niglit place the producer at a

con-rpetitive disadvantage          if   made public, to the Defendants in this action and/or to their curent

or fonner employees, the public disclosure of which may have an adverse cfl-ect on tlte personal,

financial, non-public and proprietary information, comrnercial or busincss rcputation or intcrests

of     such Party       or   Defendants' curent            or fonner employees ("Confidential Material").
Confidential Material shall not include              (l)   information that at or prior to disclosr"rre thereof in

this action is or was publicly accessible or in the public domain or which, after disclosure thereof

to the persons bound by this Order, becomes public without action on the producing party's part;

and (2) information that was rightfully possessed by the party receiving it, and not otherwise

subject to restrictions on its disclosure, prior to its production in the proceedings of this action.

           1.        ConfidentialMaterial shall be subject to the following restrictions:

                     (a)     Confidential Material shall be used only for the purpose of the Action

(including appeals, if any), and not for any other purpose whatsoever. and shall not be given,

shown, made available or cofirmunicated in any way to anyone except those to whom                            it   is

necessary that such Material be given or shown for the purposes permitted under this paragraph

l,   as set forth   in subparagraph (b) below.

                    (b)      Confidential Material shall be disclosed, for the purposes set forth above,

only to:

                             (i)         the Parties, counsel of record and other counsel for the Parties in

this litigation and such employees, experts, contractors, agents and consultants working rvith

counsel, if any, in connection with this litigation;

                             (ii)        the litigation forums in which the Action may proceed (including

the Court, court reporters, stenographic reporters);




                                                              2
            Case 1:20-cv-09716-JPO Document 25 Filed 07/06/21 Page 3 of 8



                        (iii)   non-party witnesses    in   preparation   for or in pre-trial or   trial

proceedings relating to the Action if, from the face of the Confidential Material, it appears that

they previously received the parlicular Confidential Material in qucstion prior to                 the

conlmencement of the Action; and

                         (iv)   any other person as to whom the Party producing such Confidential

Material agrees in writing to be bound by the terms of this Stipulation and Order, by having such

person sign an acknowledgement maintained by counsel who discloses the ConfidentialMaterial.

                        (v)     any other person with a lawful right to see the Confidential

Material.

                 (c)    The Parties will seek protection from the Court for any Confidential

Material filed with the Court or used in or disclosed at trial proceedings unless counsel for the

Party producing the Confidential Material has been given two business days notice of the

disclosure and has stated in writing that it has no objection to the disclosure.

                (d)     Notwithstanding any of the foregoing provisions, any Party may disclose

Confidential Material produced by      it to any other individual or entity,   without waiving such

confid ential designation.

        2.      Each person given access to Confidential Material pursuant to the tems hereof (a

"Non-party") shall be advised that (a) the Confidential Material is being disclosed purslrant to

and subject to thetemrs of this Orderand may notbe disclosed or used otlierthan pursuant      totlie

ten'ns hereof; and (b) that the violation   of the tenxs of this Order (by use of tlrc Confidential

Material in any impermissible rnanner) may constitute a violation of a Court order. Each Party

and its respective counsel agree to immediately notify counsel for all other Parties    if it obtains
knowledge or information that a Non-party is about to disclose, or has disclosed, Confidential

Material to persons whohave not aEeed to be bound by the provisions of this Order.




                                                  J
          Case 1:20-cv-09716-JPO Document 25 Filed 07/06/21 Page 4 of 8




         3.     Documents      not marked "Confidential" that a Party prcduced prior to               the

execution of this Stipulation,   will be treated   as Confidential Material so long as the producing

Par-ty identifies   by Bates-stamp number to the other   Par"ty those docunrents that are to bc treated

as Confldcntial.

         4.     Confidential Material shall be designated    as   follows:

                (a)      In the case of documents, designation shall be made by placing the legend

"CONFIDENTIAL" on each page of any such document prior to prcduction.

                (b) In the case of depositions,         designation    of the portion of the   transcript

(including exhibits) which contains Confidential Material shall be made by a statement to such

effect on the record during the course of the deposition or within two weeks after such deposition

has been transcribed. When designation        of Confidential Material       has been made during the

course   of a deposition, the reporter attending such deposition shall thereafter place the
appropriate legend on the cover of the Confidential portions of the transcript if requested to do so

by the Party making such statement. The signatories to this Stipulation and Order may rnodify

this procedure for any particular deposition through agreement on the record at such deposition

or within a reasonable time after the conclusion thereof, without a further Order of the Court.

         5.     (a)      The signatories hereto may at any time, on reasonable notice not less than

two business days, move for (i) modification of this Stipulation and Order or (ii) relief from the

provisions of this Stipulation and Orderwith respect to specific Material (subject to the ten.ns of

paragraph 5(b), below).

                (b)      The Parly that has not produced the Confidential Material shall not be

obligated to challenge the propriety of the designation of Material as ConfidentialMaterial at the

time made, and failure to do so shall not preclude a subsequent challenge thereof.        If   the Party

that has not produced the Confidential Material challenges such designation. it shall send or give




                                                    4
            Case 1:20-cv-09716-JPO Document 25 Filed 07/06/21 Page 5 of 8




notice to counsel fbr the other Party, and counsel for the Parties shall atternpt to resolve any

challenge      in good f-aith on an expedited and informal basis. If the challenge cannot            be

expeditiously and infonnally resolved, any Party rlay, on reasonable notice not less than two

business days, apply for appropriate ruling(s) from the Cour1. In thc cvcnt of such application,

the burden will be on the proponent of confidentiality to satisfy the standards for a protective

order set out in the Federal Rules of Civil Procedure and applicable case law.


          6.      In addition to designating docurnents   as "Confidential," a producing orreceiving

Party may require redactions       to   such documents (whether the Parly's own documents or

documents produced by another Party or Non-party for use in this litigation). To the extent that      a


Parly objects to any such redaction, the Parties shall address that dispute subject to the provisions

of this Stipulation and Order, with the Courl ultimately to decide (based on an in curnerrt review

of a non-redacted version of each document at issue) any dispute over the need for redactions

tlrat the Parlies cannot resolve on their own.

          7.      Any reproductions, summaries, or abstracts of Confidential Material shall be
treated in the salne manner as the originals.

          8.      (a)    This Stipulation and Order, insofar as it restricts the communication and

ruse   ol Confidential Material, shall continue to be binding throLrghout and after the conclusion of

this litigation. At the conclusion of this litigation, each Party shall retum promptly to its own

counsel all Confidential Material. Similarly, a Non-par1y who has agreed to be bound by this

Stipulation and Order shall promptly retr-uri to the counsel who providcd such Confidential

Material for the Non-party's review all such ConfidentialMaterial in the Nonlarty's possession.

                  (b)    Within sixty (60) calendar days after final tennination of this Action,

including all appeals, each Parly shall either'(a) return all Confidential Material to   thc- producing

Parry (including any copies, extracts or sunrnraries thereof or docunrents containing infirrnration



                                                   5
            Case 1:20-cv-09716-JPO Document 25 Filed 07/06/21 Page 6 of 8




taken therefrorn, but excluding any materials which in the judgrnent of counsel reflect the work

product     of the recipient); or (b) destroy all such   rnaterial and, upon request of the producing

Pafty, deliver to the producing Parly a letter certifying that such dcstruction of Confidential

Matcrial has occumed. Counsel for the Parties may retain any Corrfidential Matcrial in their

office files, but shall otherwise be bound by the terms of this Stipulation and Order.

                  (c)      Notwithstanding the retum andlor destn:ction           of   any Confidential

Material, the Parties shall be bound by thetenxs of this Stipulation and Order.

        9.       It   is expressly recognized that inadvertent production by any Party of privileged

or arguably privileged matters shall not be deemed to be either: (a) a general waiver of               the

attomey-client privilege, the work product doctrine, the physician-patient privilege. or any other

recognized privilege; or (b) a specific waiver of any such privilege with respect to documents

being produced or the testimony given. Notice of any claim of privilege as to any document

claimed to have been produced inadvertently shall be given within a reasonable period of time

after discovery       of the inadvertent production,    and, on request by the producing Party, all

inadvertently produced Material as to which a claim of privilege or work product protection is

asserted and any copies thereof shall be retumed, sequestered, or destroyed promptly. The

Parlies recognize that the protection under this paragraph is stricter than that providcd for under

Rule 26(b)(5XB) of the Federal Rules of Civil Procedure.

        10.      This Cor-rrt shall retain jurisdiction of all rnatters pertaining to this Orcler, and the

Parties agree to subrnit to the jurisdiction of this Coufi formatters relating to thc cnforcement of

this Order.

        I   l.   The Parties agree to be bound by the terms of this Order pending its entry by the

Couft, or pending the entry of an alternative thereto which is satisfactory to all the parlies.




                                                    6
           Case 1:20-cv-09716-JPO Document 25 Filed 07/06/21 Page 7 of 8




         12.    This Order rnay be executed in one or rlore counterpafis, each of whicli will     be

deerned an original, but which collectively   will constitute one and the same instrument.   Sigrred

facsirnile or e-rnail copies will be acceptable as an original.


Dated: New York, New York                               DatedTNew York. New York
             6
       July _,2021                                      JuIy   Q   ,2021


  LIPSKY LOWE LLP                                      NEW YORK        CIry LAW DEPARTMENT


  By                                                   By
       Christopher H. Lowe                                            A. Grey
  420 Lexington Avenue, Suite 1830                     100 Church Street, Room 2-172
  New York, NY 10170-1830                              New York, New York 10007
  Phone: 212.392.4772                                  Phone: 212.356.10007
  Fax: 212.444.1030                                    Fax: 212.356.2460
  chris@lipskylowe.com                                 wgrey@law.nyc.gov

 Attorneys   for Plaintif                              Attorneys   for Defendants




Dated: New York
       July _,2021


SO ORDERED




       The Horrorable J. Paul Oetken
       United States District Judge




                                                   l
Case 1:20-cv-09716-JPO Document 25 Filed 07/06/21 Page 8 of 8




                              8
